Citation Nr: 0108265	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-03 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

The instant appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for 
service connection for a seizure disorder and denied a claim 
to reopen a claim for service connection for schizophrenia.

The veteran, in June 1998 correspondence, seems to have 
raised a claim for service connection for a bipolar disorder.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the seizure disorder claim was denied as 
not well grounded in the rating decision on appeal and that 
the now-invalidated not well grounded law was applied in the 
December 1998 statement of the case.  Thereafter, the 
supplemental statements of the case characterized the seizure 
disorder claim as a claim to reopen.  However, the Board 
finds that the seizure disorder claim is properly 
characterized as an original claim, as stated on the first 
page of this decision.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A portion of section 5103A of the VCAA, which pertains to the 
duty to assist claimants, states that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

However, a review of the record reveals that further 
development is warranted.  The veteran has asserted that he 
was treated at the VA Medical Center in Montgomery, Alabama, 
for his claimed conditions, and refers in particular to a Dr. 
Lambert at that facility.  However, the RO apparently did not 
request records from the Montgomery VAMC, and the only 
records from that facility received during the pendency of 
this claim were records dated in December 1998 which were 
provided by the veteran.  The RO should make efforts to 
obtain copies of all treatment records from the Montgomery 
VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are considered to be constructively included within 
the record and must be acquired if material to an issue on 
appeal).

The veteran is advised that evidence which tends to 
substantiate his claims includes (1) evidence of a link 
between his schizophrenia and service and (2) evidence of a 
link between his seizure disorder and service or medication 
taken for a service-connected disability.  The veteran is 
advised that if he has any relevant statements from medical 
professionals, including Dr. Lambert, he should provide 
copies of those statements to the VA.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his schizophrenia or his seizure 
disorder that has not already been made 
part of the record, VA and non-VA, and 
should assist him in obtaining such 
evidence.  The appellant must adequately 
identify the records and provide any 
necessary authorization.  All attempts to 
obtain records which are ultimately not 
obtained should be documented.  If the 
RO, after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain all records pertaining 
to the veteran's treatment at the 
Montgomery VAMC since 1993.  If the RO, 
after making reasonable efforts, is 
unable to obtain any records sought, the 
RO shall notify the veteran that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If either of the benefits sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



